DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 4/30/2021 is acknowledged.  The traversal is on the ground(s) that “there would not be a serious search and/r examination burden”.  This is not found persuasive because applicant has not specifically addressed the issues raised under why restriction is proper in section 5 of the restriction requirement (see pages 3-4 of the restriction requirement of 3/24/2021)..
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Pixel structure with at least two sub-pixels having a same color.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Feng (US 2016/0126296), hereinafter Feng.

Regarding claim 1, Feng (refer to Figure 4) teaches a pixel structure, comprising: 
a plurality of pixel groups arranged in an array, wherein each of the pixel groups comprises a first pixel sub-group (50 – see para 56, which further comprises 10a, 20a and 30a – see para 56) and a second pixel sub-group (60 – see para 57, which further comprises 10b, 20b and 30b – see para 56) disposed adjacent to each other in a first direction (i.e. y-direction in Figure 4), 
each of the first pixel sub-group (50) and the second pixel sub-group (60) comprises sub-pixels of three different colors (50 comprises: red sub-pixels 10a, green sub-pixels 20a and blue sub-pixels 30a, as shown in Figure 4 and outlined in para 56; similarly, 60 comprises: red sub-pixels 10b, green sub-pixels 20b and blue sub-pixels 30b, as shown in Figure 4 and outlined in para 57), and 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feng.

Regarding claim 2, Feng (refer to Figure 4) teaches the pixel structure according to claim 1, wherein the sub-pixels of three different color comprise at least one first sub-pixel (10a or 10b), at least one second sub-pixel (20a or 20b), and third sub-pixels (30a or 30b); 
in each pixel sub-group (50 or 60), a number of the first sub-pixels (10a or 10b, which shows two red sub-pixels in Figure 4; also see para 58, especially last sentence) is equal to a number of the second sub-pixels (20a or 20b, which shows two green sub-pixels in Figure 4; also see para 58, especially last sentence);
the first sub-pixels (10a or 10b) and the second sub-pixels (20a or 20b) are arranged in a second direction (i.e. x-direction in Figure 4) to form a pixel group row, and the third sub-pixels (30a or 30b) are consecutively arranged in the second direction (i.e. x-direction in Figure 4), and 
two adjacent pixel groups (such as 50 and 60) in the second direction are offset from each other (in the x-direction; also see para 58 that describes the claimed offset as “misaligned with”). 
Feng does not teach that a number of the third sub-pixels is “a sum of the number of the first sub-pixels and the number of the second sub-pixels” and that the thired sub-pixels "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Feng so that a number of the third sub-pixels is “a sum of the number of the first sub-pixels and the number of the second sub-pixels” and that the third sub-pixels “form another pixel group row disposed adjacent to the pixel group row in the first direction, the another pixel group row in the first pixel sub-group and the another pixel group row in the second pixel sub-group are separated by the pixel group row in the first pixel sub-group”..  The ordinary artisan would have been motivated to modify Feng at least for the purpose of doubling the number of sub-pixels corresponding to the third sub-pixels to make it more pronounced and greater resolution, as may be required by design (para 82 of Feng); or 
Regarding claim 3, Feng (refer to Figure 4) teaches the pixel structure according to claim 2, wherein in the first pixel sub-group (50) and the second pixel sub-group (60) of each pixel group, an order of the first sub-pixels (10a or 10b) is the same (see Figure 4) as an order of the second sub-pixels (20a or 20b); or in the first pixel sub-group and the second pixel sub-group of each pixel group, an order of the first sub-pixels is different from an order of the second sub-pixels (note that both “same” and “different” order is allowed, which covers all possibilities that are possible; so it is inherent). 

Regarding claim 4, Feng (refer to Figure 4) teaches the pixel structure according to claim 3, wherein in each pixel sub-group (50 or 60), the number of the first sub-pixels (i.e. 2 each sub-pixels shown in Figure 4 for 10a and 10b) and the second sub-pixels (i.e. 2 each sub-pixels shown in Figure 4 for 20a and 20b) is one or more (as 2 reads on “one or more”); and 
when a plurality of the first sub-pixels and the second sub-pixels are comprised in each pixel sub-group (50 and 60), the first sub-pixels (10a, 10b) and the second sub-pixels (20a, 20b) are alternately arranged (see Figure 4) in the second direction (i.e. x-direction in Figure 4), or two or more of the first sub-pixels (10a, for which 2 subpixels are shown in Figure 4) are arranged to form a first sub-pixel group (10a), the second sub-pixels (i.e. sub-pixels in 10b) equaling (i.e. 2) to the sub-pixels in the first sub-pixel group in number are arranged to form a second sub-pixel group, and the first sub-pixel 

Regarding claim 6, Feng (refer to Figure 4) teaches the pixel structure according to claim 2, wherein each of the pixel groups (i.e. group formed by a 50 and a 60 together) is divided into at least one pixel unit, each pixel unit (shown by dotted circle 40 in Figure 3 and described in para 58) comprising sub-pixels of three colors (i.e. RGB); and during division of the pixel unit, no sub-pixel in each of the pixel groups is shared, or at least one sub-pixel in each of the pixel groups is shared (para 58). 

Regarding claim 7, Feng (refer to Figure 4) teaches the pixel structure according to claim 6, wherein one first sub-pixel and one second sub-pixel adjacent to each other in the second direction (i.e. x-direction in Figure 4) are shared (para 53; also see para 47) by two third sub-pixels adjacent to the first sub-pixel and/or (interpreted as either “and” or “or”, which reads on “or”; i.e. remainder of the claim is optional) the second sub-pixel in the first direction to form two pixel units, or one first sub-pixel and one second sub-pixel arranged diagonally are shared by two diagonally arranged third sub-pixels to form two pixel units, and each of the pixel units comprises one first sub-pixel, one second sub-pixel, and one third sub-pixel. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Jung (US 2015/0213768), hereinafter Jung.

.

Allowable Subject Matter
Claims 5 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “a region defined by each of the another pixel group rows in one of the two pixel groups at least partially coincides with a region defined by a corresponding pixel group row in the other one of the two pixel group”. 

Claim 9-14 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 9 that requires
“an order of the sub-pixel groups of three different colors in the first pixel sub-group is different from an order of the sub-pixel groups of three different colors in the second pixel sub-group”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AJAY ARORA/Primary Examiner, Art Unit 2892